Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
8, 2018.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-18-00141-CV



                  IN RE ALEX MELVIN WADE JR., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              151st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-40579

                         MEMORANDUM OPINION

      On February 22, 2018, relator Alex Melvin Wade, Jr. filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Mike Engelhart, presiding judge of the 151st District Court of Harris
County, to recuse himself. See Tex. R. Civ. P. 18a.

      The record before this court does not contain a motion to recuse Judge
Engelhart in cause No. 2017-40579-7 or an order denying any such motion. See
Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding); Tex. R. App.
P. 52.7(a)(1) (relator must file with petition “a certified or sworn copy of every
document that is material to the relator’s claim for relief and that was filed in any
underlying proceeding”). “A party’s right to mandamus relief generally requires a
predicate request for some action and a refusal of that request.” In re Perritt, 992
S.W.2d 444, 446 (Tex. 1999) (orig. proceeding); In re Le, 335 S.W.3d 808, 814–15
(Tex. App.—Houston [14th Dist.] 2011, no pet.).

      Relator’s petition for writ of mandamus is denied.



                                       PER CURIAM

Panel consists of Justices Boyce, Donovan, and Wise.




                                         2